Exhibit 10.2




AMENDED AND RESTATED PROMISSORY NOTE




$5,000,000.00

December 10, 2008




FOR VALUE RECEIVED, COSTAR VIDEO SYSTEMS, LLC, a Delaware limited liability
company (“Costar”), SIELOX, INC., a Delaware corporation (“Parent”), and SIELOX,
LLC, a Delaware limited liability company (“Sielox,” LLC” and, together with
Costar and Parent, jointly and severally, the “Borrower”), having the address
set forth for notice in the Loan Agreement, hereby promises to pay to the order
of BANK OF TEXAS, N.A., a national banking association (together with its
successors and assigns and any subsequent holders of this Promissory Note, the
“Lender”), as hereinafter provided, the principal sum of FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) or so much thereof as may be advanced by Lender from
time to time hereunder to or for the benefit or account of Borrower, together
with interest thereon at the Note Rate (as hereinafter defined), and otherwise
in strict accordance with the terms and provisions hereof.




ARTICLE I

DEFINITIONS




Section 1.1.

Definitions.  As used in this Promissory Note, the following terms shall have
the following meanings:




Borrower:     As identified in the introductory paragraph of this Note.




Business Day:   A weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in Dallas, Texas are authorized or required by
law to be closed. Unless otherwise provided, the term “days” when used herein
shall mean calendar days.




Change:    (i) any change after the date of this Note in the risk-based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy or the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender.




Charges:   All fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.




Debtor Relief Laws:  Title 11 of the United Stales Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts, or
similar laws affecting the rights of Creditors.




Default Rate:    A rate per annum equal to the Note Rate plus five percent (5%),
but in no event in excess of the Maximum Lawful Rate.




Event of Default:    Any event or occurrence described under Section 3.1 hereof.




Lender:    As identified in the introductory paragraph of this Note.




Loan Agreement:    The Amended and Restated Loan Agreement of even date herewith
executed by Lender and Borrower, as the same may be amended, restated, modified
and/or otherwise changed from time to time.




Loan Documents:    As defined in the Loan Agreement.




Maturity Date:    December 9, 2009.





Amended and Restated Promissory Note – Page 1




--------------------------------------------------------------------------------

Maximum Lawful Rate:   The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges made in connection with the transaction
evidenced by this Note and the other Loan Documents.




Note:   This Amended and Restated Promissory Note, as the same may be amended,
renewed, replaced, extended, supplemented, consolidated, restated, modified,
otherwise changed and/or increased from time to time.




Note Rate:   The rate equal to the lesser of(a) the Maximum Lawful Rate or (b)
the Prime Rate.




Payment Date: The first day of each and every calendar month during the term of
this Note.




Prime Rate:   The rate of interest set by BOK Financial Corporation, in its sole
discretion, on a daily basis as published by BOK Financial Corporation from time
to time, which Borrower hereby acknowledges and agrees may not be the lowest
interest rate charged by Lender, and which rate shall change as said prime rate
changes.




Related Indebtedness:   Any and all indebtedness paid or payable by Borrower to
Lender pursuant to the Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, except such indebtedness which has
been paid or is payable by Borrower to Lender under this Note.




Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement. All terms
used herein, whether or not defined in Section 1.1 hereof, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require. Definitions contained in this Note and each of the other Loan Documents
which identify documents, agreements or instruments shall be deemed to include
all amendments and supplements to such documents from the date of this Note and
all prior and future amendments, modifications, and supplements thereto entered
into from time to time. Each reference in the Loan Documents to Borrower shall
mean Borrower and its successors and assigns.




ARTICLE II

PAYMENT TERMS




Section 2.1.

Payment of Principal and Interest.     All accrued but unpaid interest on the
principal balance of this Note outstanding from time to time shall be payable
due and payable each Payment Date beginning on January 1,2009. The
then-outstanding principal balance of this Note and all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date or upon the
earlier maturity hereof, whether by acceleration or otherwise. Borrower may from
time to time during the terms of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of the Loan Documents; provided however, that
the total outstanding borrowings under this Note shall not at any time exceed
the lesser of(a) the principal amount stated above or (b) the Borrowing Base
minus all outstanding Letter of Credit Liabilities. The unpaid principal balance
of this Note at any time shall be the total amount advanced hereunder by Lender
less the amount of principal payments made hereon by or for Borrower, which
balance may be endorsed hereon from time to time by Lender or otherwise noted in
Lender’s records, which notations shall be, absent manifest error, conclusive
evidence of the amounts owing hereunder from time to time.




Section 2.2.

Application.     Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (i)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (ii) the payment of accrued
but unpaid interest hereon, and (iii) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (i), (it) or (iii) above without regard to the





Amended and Restated Promissory Note – Page 2




--------------------------------------------------------------------------------

order of priority otherwise specified in this Section 2.2 and any application to
the outstanding principal balance hereof may be made in either direct or inverse
order of maturity.




Section 2.3.

Payments.     All payments under this Note made to Lender shall be made in
immediately available funds at 333 W. Campbell Road, Richardson, Texas 75080 (or
such other place as Lender, in Lender’s sole discretion, may have established by
delivery of written notice thereof to Borrower from time to time), without
offset, in lawful money of the United States of America, which shall at the time
of payment be legal tender in payment of all debts and dues, public and private.
Payments by check: or draft shall not constitute payment in immediately
available funds until the required amount is actually received by Lender in
full. Payments in immediately available funds received by Lender in the place
designated for payment on a Business Day prior to 11:00 a.m. Dallas, Texas time
at said place of payment shall be credited prior to the close of business on the
Business Day received, while payments received by Lender on a day other than a
Business Day or after 11:00 a.m. Dallas, Texas time on a Business Day shall not
be credited until the next succeeding Business Day. If any payment of principal
or interest on this Note shall become due and payable on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.
Any such extension of time for payment shall be included in computing interest
which bas accrued and shall be payable in connection with such payment




Section 2.4.

Computation Period.     Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a three hundred sixty (360) day year and shall
accrue 00 the actual number of days elapsed for any whole or partial month in
which interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof.




Section 2.5.

Prepayment.     Borrower shall have the right to prepay, at any time and from
time to time upon five (5) days prior written notice to Lender, without fee,
premium or penalty (except as Doted below), all or any portion of the
outstanding principal balance hereof: provided, however, that such prepayment
shall also include any and all accrued but unpaid interest on the amount of
principal being so prepaid through and including the date of prepayment, plus
any other sums which have become due to Lender under the other Loan Documents on
or before the date of prepayment, but which have not been fully paid.
Prepayments of principal will be applied in inverse order of maturity. If this
Note is prepaid in full, at the option of Lender any commitment of Lender to
make further advances shall automatically terminate and shall be of no further
force or effect Borrower must pay on DEMAND the amount by which at any time the
unpaid principal balance of this Note, plus the aggregate Letter of Credit
Liabilities, exceeds the lesser of the Borrowing Base or the Maximum Revolver
Amount




Section 2.6.

Unconditional Payment.     Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof and such payment
shall be immediately due and payable upon demand.




Section 2.7.

Partial or Incomplete Payments.     Remittances in payment of any part of this
Note other than in the required amount in immediately available funds at the
place where this Note is payable shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.





Amended and Restated Promissory Note – Page 3




--------------------------------------------------------------------------------

Section 2.8.

Default Rate, etc.     For so long as any Event of Default exists under this
Note or under any of the other Loan Documents, regardless of whether or not
there has been an acceleration of the indebtedness evidenced by this Note, and
at all times after the maturity of the indebtedness evidenced by this Note
(whether by acceleration or otherwise), and in addition to all other rights and
remedies of Lender hereunder, interest shall accrue on the outstanding principal
balance hereof at the Default Rate, and such accrued interest shall be
immediately due and payable. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or Event of Default, and such late charges and accrued interest
are reasonable estimates of those damages and do not constitute a penalty. If
Lender determines that the amount of capital required or expected to be
maintained by Lender or any entity controlling Lender, is increased as a result
of a Change, then, within fifteen (15) days of demand by Lender, Borrower shall
pay to Lender the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital that Lender determines is
attributable to this Note or the principal amount outstanding hereunder (after
taking into account Lender’s policies as to capital adequacy).




ARTICLE III

EVENT OF DEFAULT AND REMEDIES




Section 3.1.

Event of Default.     The occurrence or happening, at any time and from time to
time, of anyone or more of the following shall immediately constitute an “Event
of Default” under this Note:




(a)

Borrower shall fail, refuse or neglect to pay and satisfy, in full and in the
applicable method and manner required, any required payment of principal or
interest or any other portion of the indebtedness evidenced by this Note within
three days of when the same shall become due and payable, whether at the
stipulated due date thereof, at a date fixed for payment, or at maturity, by
acceleration or otherwise; or




(b)

The occurrence of any other Event of Default or Default as defined in or under
this Note, the Loan Agreement or any other Loan Document that remains uncured
under and pursuant to the provisions of this Note, the Loan Agreement or any
other Loan Document.




Section 3.2.

Remedies.     Upon the occurrence of an Event of Default, Lender shall have the
immediate right, at the sole discretion of Lender and without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES) (i) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, including all sums advanced or accrued hereunder or under any
other Loan Document, and all accrued but unpaid interest thereon) at once
immediately due and payable (and upon such declaration, the same shall be at
once immediately due and payable) and may be collected forthwith, whether or not
there has been a prior demand for payment and regardless of the stipulated date
of maturity, (ii) to foreclose any liens and security interests securing payment
hereof or thereof (including, without limitation, any liens and security
interests), and (iii) to exercise any of Lender’s other rights, powers,
recourses and remedies under this Note, under any other Loan Document, or at law
or in equity, and the same (w) shall be cumulative and concurrent, (x) may be
pursued separately, singly, successively, or concurrently against Borrower or
others obligated for the repayment of this Note or any part hereof, or against
anyone or more of them. at the sole discretion of Lender, (y) may be exercised
as often as occasion therefor shall arise, it being agreed by Borrower that the
exercise, discontinuance of the exercise of or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy, or recourse, and (z) are intended to be, and shall be,
nonexclusive. All rights and remedies of Lender hereunder and under the other
Loan Documents shall extend to any period after the initiation of foreclosure
proceedings, judicial or otherwise. Without limiting the provisions of Section
4.18 hereof, if this Note, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all costs and expenses of collection,
including, but not limited to, Lender’s attorneys’ fees, whether or not any
legal action shall be instituted to enforce this Note. This Note is also subject
to acceleration as provided in the Loan Agreement.





Amended and Restated Promissory Note – Page 4




--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PROVISIONS




Section 4.1.

No Waiver; Amendment.     No failure to accelerate tile indebtedness evidenced
by this Note by reason of an Event of Default hereunder, acceptance of a partial
or past due payment, or indulgences granted from time to time shall be construed
(i) as a novation of this Note or as a reinstatement of the indebtedness
evidenced by this Note or as a waiver of such right of acceleration or of the
right of Lender thereafter to insist upon strict compliance with the terms of
this Note, or (ii) to prevent the exercise of such right of acceleration or any
other right granted under this Note, under any of tile other Loan Documents or
by any applicable laws. Borrower hereby expressly waives and relinquishes the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. The failure to exercise any remedy available to Lender shall
not be deemed to be a waiver of any rights or remedies of Lender under this Note
or under any of the other Loan Documents, or at law or in equity. No extension
of the time for the payment of this Note or any installment due hereunder. made
by agreement with any person now or hereafter liable for the payment of this
Note, shall operate to release, discharge, modify, change or affect the original
liability of Borrower under this Note, either in whole or in part, unless Lender
specifically, unequivocally and expressly agrees otherwise in writing. This Note
may not be changed orally, but only by an agreement in writing signed by the
party against whom enforcement of any waiver. change. or modification is sought.




Section 4.2.

Waivers.     EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND
RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITIED BY LAW, ALL RIGIITS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT. MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT. EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITIITION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
TIIEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND
PERSONAL, AGAINST THE ENFORCEMENT AND COLLECTION OF TIIE OBUGATIONS EVIDENCED BY
THIS NOTE OR BY THE OTIIER LOAN DOCUMENTS.




Section 4.3.

Interest Provisions.




(a)

Savings Clause.     It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
Jaw governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United Stales
federal law to the extent that it permits Lender to contract for, charge. take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (n) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or (iii)
Borrower will have paid or Lender will have received by reason of any voluntary
prepayment by Borrower of this Note and/or the Related Indebtedness, then it is
Borrower’s and Lender’s express intent that all amounts charged in excess of the
Maximum Lawful Rate shall be automatically canceled, ab initio, and all amounts
in excess of the Maximum Lawful Rate theretofore collected by Lender shall be
credited on the principal balance of this Note and/or the Related Indebtedness
(or, if this Note and all Related Indebtedness have been or would thereby be
paid in full, refunded to Borrower), and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender





Amended and Restated Promissory Note – Page 5




--------------------------------------------------------------------------------

discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against this Note and/or any Related
Indebtedness then owing by Borrower to Lender. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against this Note and/or the Related Indebtedness then owing by
Borrower to Lender. All sums contracted for, charged, taken. reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by this Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note and/or the Related Indebtedness does
not exceed the Maximum Lawful Rate from time to time in effect and applicable to
this Note and/or the Related Indebtedness for so long as debt is outstanding. In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to this Note and/or any of the Related Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.




(b)

Ceiling Election.     To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.




Section 4.4.

Use of Funds.     Borrower hereby warrants, represents and covenants that (i)
the loan evidenced by this Note is made to Borrower solely for the purpose of
acquiring or carrying on a business or commercial enterprise, (ii) all proceeds
of this Note shall be used only for business and commercial purposes, and (iii)
no funds disbursed hereunder shall be used for personal, family, agricultural or
household purposes.




Section 4.5.

Further Assurances and Corrections.     From time to time, at the request of
Lender, Borrower will (i) promptly correct any defect, error or omission which
may be discovered in the contents of this Note or in any other Loan Document or
in the execution or acknowledgment thereof; (ii) execute, acknowledge, deliver,
record and/or file (or cause to be executed, acknowledged, delivered, recorded
and/or filed) such further documents and instruments (including, without
limitation, further deeds of trust., security agreements, financing statements,
continuation statements and assignments of rents) and perform such further acts
and provide such further assurances as may be necessary, desirable, or proper,
in Lender’s opinion, (A) to carry out more effectively the purposes of this Note
and the Loan Documents and the transactions contemplated hereunder and
thereunder, (8) to confirm the rights created under this Note and the other Loan
Documents, (C) to protect and further the validity, priority and enforceability
of this Note and the other Loan Documents and the liens and security interests
created thereby, and (D) to Subject to the Loan Documents any property of
Borrower intended by the terms of anyone or more of the Loan Documents to be
encumbered by the Loan Documents; and (iii) pay all costs in connection with any
of the foregoing.




Section 4.6.

Waiver of Jury Trial.     BORROWER, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY





Amended and Restated Promissory Note – Page 6




--------------------------------------------------------------------------------

CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATIORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.




Section 4.7.

Governing Law: Submission to Jurisdiction.     This Note is executed and
delivered as an incident to a lending transaction negotiated and consummated in
Dallas County, Texas, and shall be governed by and construed in accordance with
the laws of the State of Texas. Borrower, for itself and its successors and
assigns, hereby irrevocably (i) submits to the nonexclusive jurisdiction of the
state and federal courts in Texas, (ii) waives, to the fullest extent permitted
by law, any objection that it may now or in the future have to the laying of
venue of any litigation arising out of or in connection with this Note or any
Loan Document brought in the District Court of Dallas County, Texas, or in the
United States District Court for the Northern District of Texas, Dallas
Division, (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum, and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. Borrower
hereby agrees that service of process upon Borrower may be made by certified or
registered mail, return receipt requested, at its address specified herein.
Nothing herein shall affect the right of Lender to serve process in any other
manner permitted by law or shall limit the right of Lender to bring any action
or proceeding against Borrower or with respect to any of Borrower’s property in
courts in other jurisdictions. The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. Borrower acknowledges that these waivers
are a material inducement to Lender’s agreement to enter into the agreements and
obligations evidenced by the Loan Documents, that Lender has already relied on
these waivers and will continue to rely on each of these waivers in related
future dealings. The waivers in this Section 4.7 are irrevocable, meaning that
they may not be modified either orally or in writing, and these waivers apply to
any future renewals, extensions, amendments, modifications, or replacements in
respect of any and all of the applicable Loan Documents. In connection with any
litigation, this Note may be filed as a written consent to a trial by the court.




Section 4.8.

Counting of Days.     If any time period referenced hereunder ends on a day
other than a Business Day, such time period shall be deemed to end on the next
succeeding Business Day.




Section 4.9.

Relationship of the Parties.     Notwithstanding any prior business or personal
relationship between Borrower and Lender, or any officer, director or employee
of Lender, that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.




Section4.l0.

Successors and Assigns.     The terms and provisions hereof shall be binding
upon and inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
whether by voluntary action of the parties, by operation of law or otherwise,
and all other persons claiming by, through or under them. The terms “Borrower”
and “Lender” as used hereunder shall be deemed to include their respective
heirs, executors, legal representatives, successors, successors-in-title and
assigns, whether by voluntary action of the parties, by operation of law or
otherwise, and all other persons claiming by, through or under them.




Section 4.11.

Joint and Several Liability.     If Borrower consists of more than one Person,
each shall be jointly and severally liable to perform the Obligations of
Borrower under this Note.




Section 4.12.

Time is of the Essence.     Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.




Section 4.13.

Headings.     The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define, limit, amplify or be used in construing the text, scope or intent of
such Articles, Sections, or Subsections or any provisions hereof.





Amended and Restated Promissory Note – Page 7




--------------------------------------------------------------------------------

Section 4.14.

Controlling Agreement.    In the event of any conflict between the provisions of
this Note and the Loan Agreement, it is the intent of the parties hereto that
the provisions of the Loan Agreement shall control. In the event of any conflict
between the provisions of this Note and any of the other Loan Documents (other
than the Loan Agreement), it is the intent of the parties hereto that the
provisions of this Note shall control. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Note and the other Loan Documents and that this
Note and the other Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.




Section 4.15.

Notices.   All notices or other communications required or permitted to be given
pursuant to this Note shall be in writing and shall be considered as properly
given if given in accordance with the terms of the Loan Agreement.




Section 4.16.

Severability.    If any provision of this Note or the application thereof to any
person or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.




Section 4.17.

Right of Setoff.    In addition to all liens upon and rights of setoff against
the money, securities. or other property of Borrower given to Lender that may
exist under applicable law, Lender shall have and Borrower hereby grants to
Lender a lien upon and a right of setoff against all money, securities, and
other property of Borrower, now or hereafter in possession of or on deposit with
Lender, whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.




Section 4.18.

Costs of Collection.    If any holder of this Note retains an attorney-at-law in
connection with any Event of Default or at maturity or to collect, enforce, or
defend this Note or any part hereof, or any other Loan Document in any lawsuit
or in any probate, reorganization, bankruptcy or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
and does not prevail, then Borrower agrees to pay to each such holder. in
addition to the principal balance hereof and all interest hereon, all costs and
expenses of collection or incurred by such holder or in any such suit or
proceeding, including, but not limited to, reasonable attorneys’ fees.




Section 4.19.

Gender.    All personal pronouns used herein, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural and vice versa.




Section 4.20.

Statement of Unpaid Balance.    At any time and from time to time, Borrower will
furnish promptly, upon the request of Lender, a written statement or affidavit,
in form satisfactory to Lender, stating the unpaid balance of the indebtedness
evidenced by this Note and the Related Indebtedness and that there are no
offsets or defenses against full payment of the indebtedness evidenced by this
Note and the Related Indebtedness and the terms hereof, or if there are any such
offsets or defenses, specifying them.




Section 4.21.

Amendment and Restatement.    This Note is executed in amendment and
restatement, and not in novation, of that certain Promissory Note dated on or
about August 16,2008 in the stated principal amount of $4,000,000.00 executed by
Costar and payable to the order of Lender (the “Previous Promissory Note”). This
Note is executed to amend and restate the Previous Promissory Note and shall not
extinguish the indebtedness evidenced by the Previous Promissory Note, and the
obligations thereof and hereof shall be paid in accordance with the term and
conditions herein and in the other Loan Documents.




Section 4.22.

Entire Agreement.    THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE FINAL,
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITIEN OR ORAL, RELATIVE
HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE SUPERSEDED AND
TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS





Amended and Restated Promissory Note – Page 8




--------------------------------------------------------------------------------

MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF TIIE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.




[Remainder of page intentionally left blank.]











Amended and Restated Promissory Note – Page 9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as

of the day and year first written above.




BORROWER:




COSTAR VIDEO SYSTEMS, LLC.

a Delaware limited liability company




By:   Sielox, Inc.,

a Delaware corporation,

its sole member




By: /s/ Sebastian E. Cassetta

Sebastian E. Cassetta, President




SIELOX, LLC,

a Delaware limited liability company




By:   L Q Corporation, Inc.

a Delaware corporation,

its sole Managing Member and

its sole Member




By: /s/ Sebastian E. Cassetta

Sebastian E. Cassetta, President




SIELOX, INC.

A Delaware corporation




By: /s/ Sebastian E. Cassetta

Sebastian E. Cassetta, President











Amended and Restated Promissory Note – Signature Page


